706 S.E.2d 237 (2011)
In the Matter of M.X.
Appealed by Yuecai Meng.
No. 527P09-4.
Supreme Court of North Carolina.
February 3, 2011.
Bin Xu, For Bin Xu & Yuecai Meng.
J. Edward Yeager, Jr., for Mecklenburg County DSS.
Nita Kay Stanley, Attorney Advocate, for M.X.
Pamela Newell Williams, Guardian ad Litem, for M.X.
Yuecai Meng, Charlotte, for Meng, Yuecai.
Kathleen A. Widelski, Senior Associate Attorney, for Mecklenburg County DSS.

ORDER
Upon consideration of the petition filed by Respondent (Mother) on the 20th of January 2011 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 3rd of February 2011."